Andrews, J.
The authorities are conflicting,—compare Kilburn v. Lowe, 37 Hun, 237, (costs denied to defendant,) with Ackerman v. De Lude, 36 Hun, 46, Coon v. Diefendorf, 2 How. Pr. (N. S.) 389, (costs offset,)—and in view of the fact that, as against this plaintiff, the defense was without merit, and that it would be great hardship if the plaintiff, after losing its property, should also be saddled with a bill of costs, I have concluded that the plaintiff should have the benefit of the doubt, and that the motion for a retaxation should be denied, without costs. •,